Order filed April 2, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00024-CV
                                ____________

                       TACHET L. WRIGHT, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1146670


                                     ORDER
       Appellant is pro se. No reporter’s record has been filed in this case.
Alexandra McDaniel, the court reporter, informed this court that appellant has not
requested the reporter’s record be prepared and the trial court has not ordered that
the record be prepared. On February 25, 2020, we notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we ORDER appellant to file a brief in this appeal on or before
May 4, 2020. If appellant does not timely file the brief as ordered, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.